Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/04/2022. 
Claims 1-24 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 10/04/2022, has been entered. Claims 1-2, 7, 9, 16, and 19 have been amended. 

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/753,914, filed 10/31/2018. Therefore, the claims receive the effective filing date of 10/31/2018.

Claim Interpretation
With reference to subsection II of MPEP 2111.04, it is noted that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2143.03 further notes that “language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation,” with a contingent limitation “rais[ing] a question as to its limiting effect.”
In the pending claims, such contingent limitations include the steps of:
“receiving a launch input …when the launch input is entered by a user” and those limitations that rely thereon, such as “if the launch input selects the modification marketplace” and “if the launch input selects the production marketplace”; and “if the user leaves/left the virtual aircraft marketplace” of Claim 1 and similarly reliant limitations of dependent claims such as “if the launch input selects the modification marketplace” of Claim 2; and
“generating guidance information … if the user is authorized” and “if the user leaves/left the virtual aircraft marketplace” of Claim 16.

It is noted that such an interpretation is not applied to the contingent limitations of system Claim 19, as “the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” That is, “the system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” [MPEP 2111.04].

In the interest of a compact prosecution, the contingent limitations of the method claims have nonetheless been considered as part of the 101 analysis below.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-18 are directed to a process, and claims 19-24 are directed to a machine. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking Claim 1 as representative, independent claim 1 recites at least the following limitations that are believed to recite an abstract idea:
presenting means for selecting, in an aircraft marketplace, at least one of a production marketplace or a modification marketplace;
accessing  a customer information storage contained in a plurality of data systems in response to an initiation for at least one of the production marketplace or the modification marketplace when the initiation is entered by a user, 
wherein the user is associated with a customer of an entity; and 
wherein the customer information storage includes identification information associated with the user; and 
determining whether the user is authorized to access at least one of the production marketplace or the modification marketplace using the identification information associated with the user and a set of filters, the set of filters including a business scenario filter, a credit filter, and a license filter, 
wherein the business scenario filter is used to determine what business scenarios are applicable to the customer; 
wherein the credit filter is used to determine a credit worthiness of the customer based on a customer rating of the customer; and 
wherein the license filter is used to determine whether the customer has a license with the entity; 
if the initiation selects the modification marketplace, then:
presenting to the user an aircraft selector comprising one or more means allowing the user to select a set of one or more aircraft for modification;
receiving a user selection of the set of aircraft;
presenting to the user one or more means allowing the user to select one or more features to be installed on the set of aircraft;
receiving a user selection of one or more features;
presenting to the user in-progress information which:
indicates that a configuration check is in progress to determine if the one or more selected features have already been installed on the set of aircraft; and
indicates that the user will be notified of a result of the configuration check by at least two notification types, comprising:
a notification within the aircraft marketplace; and
a message outside the aircraft marketplace if the user leaves the virtual aircraft marketplace;
performing the configuration check away from the user while the user continues to use the aircraft marketplace;
notifying the user of a completion of the configuration check by:
the notification within the aircraft marketplace; and
the message outside the aircraft marketplace if the user left the aircraft marketplace;
if the initiation selects the production marketplace, then:
generating guidance information to guide the user through a build process for building a configuration for a new aircraft in response to the user being authorized to access the production marketplace, wherein the guidance information is customized for the customer; 
receiving a plurality of feature selections by the user; and 
building the configuration for the new aircraft based on the plurality of feature selections.
The above limitations recite the concept of customer approvals and product customization. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Independent claims 16 and 19 similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 16, and 19 recite an abstract idea (Step 2A, Prong One: YES).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, independent claims 1, 16, and 19 recite the additional elements such as:
A graphical user interface (GUI)
A computer system comprising a processor unit, computer storage, communications unit, and a plurality od data systems which comprise data-system computer storage
Graphical controls
The aircraft marketplace being virtual
A database
Establishing a link to the database
Receiving a launch input
A computer notification and computer message
Performing a process in the background
A virtual system
A display system
An email
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition, the recitation of the additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-6, 8-9, 13-15; 17-18, 20-22, and 24  are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 7, 10-12, and 23, these claims are similar to the independent claims except that they recite the further additional elements of additional databases and a data system. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A graphical user interface (GUI)
A computer system comprising a processor unit, computer storage, communications unit, and a plurality od data systems which comprise data-system computer storage
Graphical controls
The aircraft marketplace being virtual
A database
Establishing a link to the database
Receiving a launch input
A computer notification and computer message
Performing a process in the background
A virtual system
A display system
An email
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-24 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above. The combination of elements of the claim as a whole are not found in the prior art. 
Claims 1-24 would be allowable if rewritten to overcome the rejections under 35 USC §101 as set forth in the previous Non-Final Office Action, and to include all of the limitations of the base claim and any intervening claims.
In the present application, claims 1-24 are allowable over prior art. The most related prior art patent of record include Zahasky et al (US 20140172619 A1), Song et al (US 20130158955 A1), Van Dyck et al (US 20060106682 A1), Senesac et al (US 20140257552 A1), Whang et al (US 10181005 B2), and Treidar et al (US 20060143121 A1). The most relevant non-patent literature of record are References U, V, & W – see attached.
Each of these references fail to disclose or render obvious the combination of limitations in the independent claims 1, 16, and 19, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art. At least for their dependence upon independent claims 1, 16, and 19, the dependent claims  2-15, 17-18, and 20-24 recite subject matter allowable for sustainably similar reasons to claims 1, 16, and 19, and are allowable over prior art.

Response to Arguments
	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
Applicant argues that the claims recite a “combination of features pertinent to computer technology and not abstract idea,” stating that the claims improve computer functionality as in Core Wireless and that, rather than merely using computer and GUI technology as a tool, “the combination of features …provides new computer capabilities.” Applicant states that “use of computer to implement these features is inventive over the prior art of record, and hence provides integration into practical application under Step 2A, Prong Two; and “significantly more” under Step 2B.”
Examiner respectfully disagrees. Whereas Core Wireless claims “an improved user interface for electronic devices,” the pending claims merely represent “mere automation of manual processes…using a generic computer” [MPEP 2106.05(a)], in that the pending claims invoke generic computer equipment (GUI, graphical controls, etc.) at a high level of generality to perform the abstract idea, which is otherwise a manual process for receiving and processing information from a customer in the process of configuring an ordered product. In this case, Applicant argues that aspects such as different computer notifications and operations being performed “in the background” are indicative of a practical application, with such an alleged improvement in technology not being supported by the Specification. Rather, at best, such additional elements offer “improved speed or efficiency inherent with applying the abstract idea on a computer” and do not integrate the abstract idea into a practical application [MPEP 2106.05(f)]. Rather than “provid[ing] new computer capabilities,” additional elements such as background processes and computer notifications (such as “pop-ups” and email) merely add generic computer components to perform the method, and are not sufficient to demonstrate an improvement to an existing technology [MPEP 2106.05(a)]. 
Regarding Applicant’s statement that the claims “inventive over the prior art of record, and hence provides integration into practical application under Step 2A, Prong Two; and “significantly more” under Step 2B,” Examiner notes that “a claim for a new abstract idea is still an abstract idea” [MPEP 2106.05], and that analysis finds that the claims do not present a specific discrete implementation of the abstract idea where the particular arrangement of elements is a technical improvement.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625